SUPREME COURT State of Wisconsin


ORDER

October 21,1993
On September 29, 1993 the Board of Attorneys Professional Responsibility filed a report, pursuant to SCR 21.10(1), recommending that the court grant the *102petition of Attorney David D. Brown for the revocation by consent of his license to practice law in Wisconsin as discipline for professional misconduct. In that petition, Attorney Brown, who was admitted to practice law in Wisconsin in 1957 and practices in Green Bay, stated that he cannot successfully defend the allegations of professional misconduct under investigation by the Board that he converted to his own use $2500 of client funds held in his trust account to pay a judgment creditor of his client, misrepresented to that judgment creditor and to the Board that he held that money in trust, converted to his own use $5100 of another client's settlement funds and, since mid-1988, repeatedly diverted client funds from his trust account to his own use and deposited his own funds into his trust account to pay overdrafts written on the trust account. In addition, Attorney Brown failed to respond to letters of inquiry from the Board during its investigation and failed to maintain required trust account records, despite having certified on three occasions that he had done so. In his petition, Attorney Brown acknowledged his liability to pay restitution in specified amounts to persons or entities entitled to funds he had converted and the Board recommended that the court require him to make that restitution.
It It Ordered that the petition is granted and the license of David D. Brown to practice law in Wisconsin is revoked by consent, pursuant to SCR 21.10, effective the date of this order.
It Is Further Ordered that within six months of the date of this order, David D. Brown make restitution as specified in the petition.
It Is Further Ordered that David D. Brown comply with the provisions of SCR 22.26 concerning the *103duties of a person whose license to practice law in Wisconsin has been revoked.
Marilyn L. Graves Clerk of Supreme Court